DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 22, 27 and any dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claims 16 and 27 calls for a range of thickness with no lower boundary effectively reciting a thickness of zero.  Yet no disclosure is set forth how such is capable of being constructed.  As such, the full range of the claim is not considered to be enabled. Likewise, the unbounded lower range of claim 22 includes a dampening system of zero weight. How such a lower range would be achieved by one skilled in the art is not disclosed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 34 and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 and 34 are is indefinite in that the structure of something that “conforms” is not recited such that one can determine the metes and bounds for the claim.  Whether or not something is conforming is subjective and has not clear structural boundaries. 

Claim Rejections - 35 USC § 103

Claims 11, 19, and 30-34 is/are rejected under 35 U.S.C. 102 or in the alternative 35 U.S.C. 103 as being unpatentable over Breier 2011/0207551. 
As to claim 11, Breier shows a face portion 14 surrounded by a topline portion 2, a toe portion 4, a sole portion 20 and a heel portion 6, the face portion comprising a front striking surface and a back surface; wherein the front striking surface of the face portion inherently has a geometric center around the area marked by reference number 14 that is capable of defining a club head origin of a club head coordinate system.  Notably here the “coordinate system” is not a structural feature of the club.  Instead such appears to be most broadly a system by reference to which measurements of the MOI about the club head are to be recorded. Such a coordinate system having an x-axis that is horizontal and generally parallel with a ground plane when the sole portion of the golf club head is resting on the ground plane during a normal address position of the golf club head and a y-axis that is a vertical such that it is perpendicular to the club head x-axis are capable of being drawn on Breier.  Most broadly such is directed to printed matter and it is not given any patentable weight as such has no new and non-obvious functional relationship to the club head.  In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004), In re Gulack, 217 USPQ 410 (Fed. Cir. 1983) and In re Miller, 164 USPQ 46 (CCPA 1969). 8 is considered a backbar portion extending upwardly from the sole portion behind the face portion as shown in fig. 5 that defines a rear cavity such as 24 as now amended in the claim. This rear cavity is considered behind the face portion and defined by inner peripheral walls of the topline portion at 2, the toe portion, the sole portion and the heel portion.  Brier broadly discloses that inserts into the cavity that can be described as a badge, such as his 32, may be made from elastomer material such as silicone [0050]. 
Likewise, the recitation of an x-y coordinate grid is considered most broadly printed matter that may superimposed on the damping system such that an origin of the x-y coordinate grid is capable of being placed located at the club head origin when the damping system is installed. The damping system has a thickness as measured in a front to back that varies; wherein a thickness of the damping system at a first section such as 34 is less than a thickness of the damping system at a second section, such as 32 as shown in figs. 2-4.  
As to claims 30-34, the shape of the back bar top surface of Breier is considered to conform to the bottom wall of the badge as shown in his figs. 2-4 and be resting on top, above and enclosing the rear cavity as called for by claims 31-34 respectively.  
Claim Rejections - 35 USC § 103
Claims 12, 14-17, 19, 21, 27-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breier in view of Cardani 9,199,141.
As to claim 12, Breier does not appear to discuss any dimensional qualities of his club.  However, he does teach how one can construct the size, shape and materials of a club in order to control the vibration and deflection response of a club head. Cardani teaches in clubs employing a back badge that the dampening system has a maximum thickness hmax greater than 5mm (col. 4, ln. 50) and a minimum thickness hmin of about .030-1mm (col. 13, ln. 57). He teaches that such design qualities of the dampening element may be used to “fine tune (col. 13, ln. 49) the vibrational characteristics of a club head and the “flexural behavior of the ball striking plate” (ln. 34). Given the fact that, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case the prior art shows that the shape and thickness of the badge in the cavity of a club have a design effect on the vibration and weighting of the club head.  To have selected a damping system having a maximum thickness hmax greater than 5 mm and minimum thickness hmin of about .030-1 mm (col. 13, ln. 57) and shown in fig. 7G within the recited ranges would have been obvious in order to have design the club with the desired flex and vibration for a particular golfer for a particular intended purpose. 
As to claim 14, the claim broadly recites a topline thickness with no specific structural or relationship requirements. As such, any thickness dimension can meet this element of the claim. Likewise, a “face thickness” is undefined by the claims and can broadly be interpreted as a distance from the top line to the sole.  In that respect, any topline portion of Breier is considered to be no more than the thickness of the face from top to bottom as shown in his figure.  Further, combining Cardani, he teaches the design of a topline portion t140 is considered no more than the maximum face thickness at t130 meeting the limitations of the claim. Such design features are known to allow one to adjust the weight and flex of the face of the club as desired. Alternatively to what is shown by Breier, it would have been obvious to have adjusted and limited the thickness of the topline portion in order to adjust the weight of the club head as desired.  Such size and shape dimensions have not been found to be patentable absent a showing of criticality.    In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Here, such a size is selected as desired and as known the art to design a club with the desired properties for its intended use.
As to claim 21, a cutout portion is merely listed absent any structure or any relationship limitations to the other elements.  As such, 30 and 34 of Breier are considered to meet the limitation of the claims and define cutouts in the dampening system.    
As to claim 15, Cardini teaches relative section heights or thicknesses in his fig. 7f.  207b is considered a third section on the damping system positioned toe-war of a second section such as 207a. To have provided the badge design and thickness of Breier with that taught by Cardini would have been obvious in order to adjust the weight and strength of the club head as taught at (col. 6, lns. 6-11, Cardini). 
As to claim 16, while Brier appears to show a face with a constant thickness, variable thicknesses in the design of a face plate are known.  For example, such as the applied Cardini, he is considered to show a first face portion thickness located above the origin at 26 and a second face portion below the club head origin considered to be below position 30 and a third at position at 130 in his fig. 7E. Such a design of a face plate would have been obvious as such allows one to adjust the weight, strength and flex of a face plate as desired for an intended purpose.  He teaches the claimed maximum thickness of 2.5-3.5mm (col. 8, ln. 14). 
Claim 17, opposite to claim 15 above, now recites the alternative that the third section is heel-ward as oppose to toe-ward.  Clearly from the two alternative embodiments, the position of the third section is not critical and serve only to shift the weight, strength and vibrational characteristics of the club as desired by the clubs designed intended use.  As such, to have thicken third section in the badge of Breier would have been obvious in order to put more strength and weight towards the heel as oppose to the toe. 
 As to claim 19, figs. 2-4 of Breier shows the damping system extends over top of the backbar. 
 205a and 205c are considered first and second cutout portions as called for by claim 21.  
While one cannot determine the relative measured distance between the elements of Breier or Cardani as called for in claims 24-29, the rearrangement of the elements in order to manage the weight and control the location of the center of gravity of the club head is well-known and would have been obvious. However, we do know in the art of golf that the position of elements and relocation of weight will affect the performance of the club and the effects of shifting the weight towards the heel or toe on the desired performance has known and expected results in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Here for a club heads intended purpose to make it suitable for a particular golfer for a particular use, the rearrangement of the elements to produce a suitable weighting arrangement would have been an obvious matter of design choice facing the inventor. More particularly to claim 27 where it additionally calls for a fourth and fifth section, Table I of col. 23 of Cardini is considered to clearly show such sections meeting the limitations of the claim.” 

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breier in view Best 6,855,066.
Most broadly any element that can be differentially defined can be described as “separate”.  The claim recites no structure to further limit or define this relationship.  To that extent, Breier most broadly anticipates the limitation of claim 20.  Alternatively, to the extent that applicant intends some structure as known in the art that the face plate is separately manufactured an mounted to the body by some attachment means, Best is pre-emptively applied to teach that such construction in clubs is old and well-known.  To have constructed the face of Cardini with a separate striking plate mounted to to the body by some means would have been obvious in order to allow the face to be constructed of different materials as desired. 
As to claim 22, Breier does not appear to discuss the weight of his dampening system. However, from Cardini at col. 13, ln. 22 and claim 23 at col. 27, ln. 49 we see that in club such can be limited to under 12 grams directly teaching the limitations of the claims.  To have limited the weight of Breier would have been obvious as to not have place too much weight at the position of the club occupied by the dampening system.
While one cannot determine the relative measured distance between the elements of Breier or Cardani as called for in claims 24-27 and 29, the rearrangement of the elements in order to manage the weight and control the location of the center of gravity of the club head is well-known and would have been obvious. However, we do know in the art of golf that the position of elements and relocation of weight will affect the performance of the club and the effects of shifting the weight towards the heel or toe on the deired proformace has known and expected results in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Here for a club heads intended purpose to make it suitable for a particular golfer for a particular use, the rearrangement of the elements to produce a suitable weighting arrangement would have been an obvious matter of design choice facing the inventor. More particularly to claim 27 where it additionally calls for a fourth and fifth section, Table I of col. 23 of Cardini is considered to clearly show such sections meeting the limitations of the claim.” 
Conclusion
Applicant's arguments filed 11/2/20 have been fully considered but they are not persuasive.
Applicant has amended claim 11 to recite that “the rear cavity comprises a lower cavity portion disposed between the back surface of the face portion and an inner surface of the backbar.”  Such a limitation does not distinguish over element unfilled regions 210a and 210b of Cardani.  However, from his fig. 7, we only have a cross-sectional view of the middle of his club head and cannot determine if such structures still exist between the face and rear wall in the toe and heel at areas 54.  To that extent, the rejection has not been sustained and Breier has been applied in the alternate as set forth above. Applicant’s subsequent remarks are considered moot as they are not directed to the new grounds for rejection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 

If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711